Citation Nr: 1632253	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include arthritis.

2.  Entitlement to service connection for arthritis of the joints, to include as secondary to lumbar spine disability.

3.  Entitlement to service connection for residuals of a left hip replacement, to include as secondary to lumbar spine disability.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for chronic disability manifested by acid reflux.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for seizures, to include tremors.

9.  Entitlement to service connection for a respiratory disorder.

  
REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had military service, including active duty for training from September 1983 to February 1984, and active duty from January 1991 to July 1991, and from October 1991 to May 1992.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In April 2013, the Veteran provided testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2014, the Board remanded the claims for additional development.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has submitted a claim for seizures, however, a review of the record shows that that the Veteran has been diagnosed as having tremors.  Therefore, the Board has recharacterized this issue to include tremors.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he injured his back during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) in 1989.  Although the record documents treatment in 1989 for a lumbar spine injury, the record is not clear as to whether the Veteran was on ACDUTRA or INACDUTRA at the time of the injury.  The Board remanded the claim in May 2014 in order to verify the Veteran's specific dates of ACDUTRA and INACDUTRA.  Specifically, the RO was requested to exhaust all efforts in attempting to verify these dates, which included a request of pay records from the Defense Finance and Accounting Service.  

Following the May 2014 remand, the record reflects that the RO obtained information regarding the Veteran's service from the VA/Department of Defense Identity Repository (VADIR) which confirmed the Veteran's service dates from September 1983 to February 1984, from January 1991 to July 1991, and from October 1991 to May 1992; however, specific dates of ACDUTRA and INACDUTRA during that time period were not reported.  Further, there was no confirmation of the dates and types of service, if any, from February 1984 to January 1991, nor other periods of service.  Moreover, while service personnel records have also been associated with the record, the precise dates of all ACDUTRA and INACDUTRA service remain unclear.  

Thus, on remand, the Board finds that the AOJ should once again attempt to determine all of the Veterans periods of military service, including active duty, ACDUTRA and INACDUTRA, to include contacting the Defense Finance and Accounting Service, as needed, to help verify these dates.    

Moreover, in its May 2014 remand the Board requested that the Veteran undergo VA examinations with respect to his service connection claim on appeal once his specific service dates, and types of service, including ACDUTRA and INACDUTRA, had been verified.  The Veteran underwent VA examinations in December 2015 and the examiner provided negative nexus opinions without confirmation from the AOJ of all of the Veterans periods of service, to include ACDUTRA and INACDUTRA dates.  The Board finds that the December 2015 VA examination reports are inadequate as adjudication of the Veteran's service connection claims requires determination and consideration of the duty status of the appellant at the time of his complaints, treatment or diagnoses.   

In light of the above, the Board finds that further VA examinations with opinions are warranted only after the Veteran's service dates, to include all periods of ACDUTRA and INACDUTRA, have been verified.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the specific dates for for all periods of the Veteran's military service, to include the exact beginning and ending dates he served on active duty, and ACDUTRA and INACDUTRA in the United States Army National Guard.  This must be clear and should consist of more than just the Veteran's retirement points.  The AOJ should contact the Defense Finance and Accounting Service as necessary to verify the Veteran's periods of service and duty status.
 
2.  Only after completion of the above, forward the Veteran's claims file to an appropriate VA clinician(s) for an opinion as to the etiology of his current lumbar spine disability, arthritis of the joints, residuals of a left hip replacement, ulcers, chronic disability manifested by acid reflux, irritable bowel syndrome, sleep apnea, seizures/tremors, and respiratory disability.  The examiner must review the evidence of record and be advised that only the Veteran's confirmed periods of active duty, ACDUTRA and INACDUTRA may be considered to determine whether the claimed disabilities are related to service.  After a review of the claims file, and with consideration of the Veteran's statements and testimony before the Board, the examiner should provide the following opinions:

a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed lumbar spine disability, arthritis of the joints, residuals of a left hip replacement, ulcers, chronic disability manifested by acid reflux, irritable bowel syndrome, sleep apnea, seizures/tremors, and respiratory disability are related to an established period of active duty service or a verified period of ACDUTRA or INACDUTRA with the United States Army National Guard?

b) Is it at least at likely as not that the Veteran's residuals of a left hip replacement or arthritis of the joints is proximately due to, or chronically aggravated by, his lumbar spine disability? (Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms).

The examiner should provide a complete rationale for all opinions expressed. If the examiner cannot provide any of the requested opinions without resorting to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

If the VA clinician deems that additional examination of the Veteran is necessary to provide the requested opinions, such examination(s) should be scheduled.

3.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




